DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on April 11, 2022 and May 11, 2022 have been entered.

Response to Arguments
Claims 1, 3, and 19 stand rejected under Section 103.  Claims 1-8 and 19-24 stand rejected under Section 112(b).  Claim 24 stands rejected under Section 112(d).  Claims 19-24 stand objected to.  The drawings stand objected to.  Claims 9 and 25 were previously canceled.  Claims 10-18 stand withdrawn as directed to an unelected method.  Claims 2, 7, 8, 20, and 21 have been indicated as having allowable subject matter if placed in independent form.
Applicants amended claims 1, 6, 19, 21, and 24 in an After Final, filed on April 11, 2022.  Applicants did not address the drawing objections.  Applicants filed an RCE on May 11, 2022, and requested that the Office consider the claims presented in the After Final.
Turning first to the drawings: The drawing objections were not addressed.  The objections to the drawings are re-stated, below.
Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Section 112(d) rejection: Applicants’ amendment addresses the previously noted Section 112(d) rejection and is accepted and entered.  No new matter has been added.  The previously noted Section 112(d) rejection is withdrawn.
Section 112(b) rejection: Applicants’ amendments address the Section 112(b) rejections of claims 1 and 19 and are accepted and entered.  No new matter has been added.  The Section 112(b) rejections directed to claims 1 and 19 are withdrawn.  The Section 112(b) rejections of claims 4-6 and 22-24 were not addressed.  These rejections are re-stated below.
Section 103 rejections: Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record as a primary referenced for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to because of the following informalities:
(a) reference character “110” has been used to designate both a carrier die and a die pad in Figure 1B.  Please change the die pad to “170”.

    PNG
    media_image1.png
    346
    893
    media_image1.png
    Greyscale
 
(b) The multiple conductive pads on either the first via or the second via, as claimed in claim 2, lines 7-8, and claim 20, lines 8-9, are not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, which depends from claim 2: Claim 2, lines 7-8, requires that “the first redistribution layer includes one or more via conductive pads disposed on at least one of the first via or the second via….”  Claim 4 requires that “the first redistribution layer is not disposed on the first and second vias.”  (emphasis added).  This language can be interpreted as (a) conflicting because claim 2 requires the first redistribution layer to be on the first via or the second via while claim 4 can be interpreted as requiring that the first redistribution layer can be on neither the first via or the second via, or (b) the first redistribution layer is limited to being on only one of the first via or the second via, but not both, per claim 4.  Because the claim is confusing, claim 4 is rejected as indefinite.
Claim 5 is rejected for depending from rejected base claim 4.
Regarding claim 6, which depends from claim 1: This claim requires that the first redistribution layer dispose one or more conductive pads on corresponding ones of the third via and the top surface of the first die.  This claim language raises a question about the scope as to whether (a) multiple conductive pads are disclosed on each of the third via and the top surface of the first die, and (b) there is a one-to-one correspondence between (1) the conductive pad and the third via, and (2) the conductive pad and the top surface of the first die. Because the claim language is not clear, claim 6 is rejected as indefinite.
Regarding claim 22, which depends from claim 20: Claim 20, lines 8-9, requires that “the first redistribution layer includes one or more via conductive pads disposed on at least one of the first via or the second via….”  Claim 22 requires that “the first redistribution layer is only disposed on the top surface of the first die and the first redistribution layer is not disposed on the first and second vias.”  (emphasis added).  This language can be interpreted as (a) conflicting because claim 20 requires the first redistribution layer to be on the first via or the second via while claim 22 can be interpreted as requiring that the first redistribution layer can be on neither the first via or the second via, or (b) the first redistribution layer is limited to being on only one of the first via or the second via, but not both, per claim 22.  Because the claim is confusing, claim 22 is rejected as indefinite.
Claim 23 is rejected for depending from rejected base claim 22.
Regarding claim 24 which depends from claim 19: This claim requires that the first redistribution layer dispose one or more conductive pads of the third via and the top surface of the first die.  This claim language raises a question about the scope as to whether (a) multiple conductive pads are disclosed on each of the third via and the top surface of the first die, and (b) there is a one-to-one correspondence between (1) the conductive pad and the third via, and (2) the conductive pad and the top surface of the first die. Because the claim language is not clear, claim 24 is rejected as indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Chen, U.S. Pat. Pub. No. 2014/0103488, Figures 1-10.

Chen, Figure 1:


    PNG
    media_image2.png
    184
    693
    media_image2.png
    Greyscale

Chen, Figures 2-10:

    PNG
    media_image3.png
    273
    700
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    281
    715
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    277
    682
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    333
    733
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    372
    724
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    293
    710
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    319
    725
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    421
    711
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    394
    722
    media_image11.png
    Greyscale

Regarding claim 1: Chen Figures 1-10 disclose a semiconductor package (66), comprising: a mold (40) around a first die (24) and a first via (28), wherein the first via (28) extends through the mold (40) and is adjacent to an edge of the first die (24); a first redistribution layer (54) on a top surface of the first die (24), wherein the first redistribution layer (54) includes a conductive pad (uppermost (54)); a second die (left component (60), which can be a device die) having a solder ball (62) coupled to a die pad (unnumbered) on a bottom surface of the second die (left (60)), wherein the solder ball (62) of the second die (left (60)) is coupled to the first redistribution layer (54), wherein the first redistribution layer (54) couples the second die (left (60)) to the first die (24), wherein the second die (left (60)) has a first edge and a second edge that is opposite from the first edge, and wherein the first edge is positioned within a footprint of the first die (24) and the second edge is positioned outside the footprint of the first die (24); and a third die (middle component (60), which can be a device die) coupled to the first redistribution layer (54), the third die (middle (60)) entirely within the footprint of the first die (24).  Chen specification ¶¶ 7-19.
Regarding claim 3, which depends from claim 1: Chen discloses that the footprint of the first die (24) is greater than a footprint of the second die (left (60)).  See Chen Figure 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, and further in view of Alvarado, U.S. Pat. Pub. No. 2011/0186995, Figures 5-7.
Alvarado, Figures 5-7:

    PNG
    media_image12.png
    306
    455
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    166
    403
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    448
    487
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    433
    747
    media_image15.png
    Greyscale

Regarding claim 1:  To the extent that Chen does not disclose a conductive pad, Alvarado Figures 5-7 disclose a first redistribution layer (505), wherein the first redistribution layer (505) includes a conductive pad (505a).  Alvarado specification ¶¶ 16, 17.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Alvarado design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 3, which depends from claim 1: Chen discloses that the footprint of the first die (24) is greater than a footprint of the second die (left (60)).  See Chen Figure 10.
Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Alvarado, and further in view of Lin, U.S. Pat. Pub. No. 2016/0118333, Figure 22c.
Lin Figure 22c: 
    PNG
    media_image16.png
    209
    174
    media_image16.png
    Greyscale

Regarding claim 2, which depends from claim 1:  Chen and Alvarado disclose a second redistribution layer (42) on a bottom surface of the first die (24); the first redistribution layer (54) includes a under metal bump (UBM) pad (Alvarado, 507) on the conductive pad (505a), wherein the conductive pad (505a) is disposed on the top surface of the first die (Chen, 24); a second via (28) adjacent to the first via (28), wherein the second via (28) extends through the mold (40), the solder ball is on the UBM pad, wherein the second die (left (60))  is coupled to the first via (28), the second via (28), and the conductive pad (505a); and a second solder ball (46) on the second redistribution layer (42).  Chen specification ¶¶ 7-19; Alvarado specification ¶¶ 16, 17.  The combination does not disclose wherein the first redistribution layer (54) includes one or more via conductive pads disposed on at least one of the first via or the second via.  
Lin Figure 22c discloses a redistribution layer (428) includes a via conductive pad (428) disposed on a through mold via (424).  Lin specification ¶¶ 144-149.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lin conductive pad in the combination because the Lin conductive pad provides a location for the solder ball to make an electrical contact with the through mold via.  Once combined, the combination discloses the first redistribution layer includes one or more via conductive pads disposed on at least one of the first via and the second via.  
Regarding claim 7, which depends from claim 2: The combination discloses that the conductive pad and via conductive pads include a first material, and the UBM pad includes a second material, and wherein the first material is different than the second material.  Alvarado specification ¶ 16 (for example, aluminum or copper for the conductive pad and, thus, also the via conductive pads, and gold for the UBM pad).
Regarding claim 8, which depends from claim 2: The combination discloses that the conductive pad (505a) of the first redistribution layer (505) has a first diameter, and the UBM pad (507) has a second diameter, and wherein the second diameter is equal or less than the first diameter.  See Alvarado Figure 7.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai, U.S. Pat. Pub. No. 2016/0260684, Figures 1-6A, 7A, 8A, 8B, and 10, and further in view of Yu, U.S. Pat. Pub. No. 2018/0151501, Figure 11 and Chen Figures 1-10.
Zhai, Figures 1-5, 6A, 7A:

    PNG
    media_image17.png
    461
    558
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    427
    546
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    214
    501
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    203
    476
    media_image20.png
    Greyscale

Zhai, Figures 8A, 8B, 10:

    PNG
    media_image21.png
    219
    511
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    224
    512
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    404
    607
    media_image23.png
    Greyscale

Yu Figure 11:

    PNG
    media_image24.png
    239
    765
    media_image24.png
    Greyscale

Regarding claim 1: Zhai Figures 1-6A, 7A, 8A, 8B, and 10 disclose a semiconductor package (100), comprising: a mold (170) around a first die (150) and a first via (right via (140)), wherein the first via (right via (140)) extends through the mold (170) and is adjacent to an edge of the first die (150); a first redistribution layer (130) on a top surface of the first die (150), wherein the first redistribution layer (130) includes a conductive pad (134); a second die (right die (110)) with die pad (112) on a bottom surface (113) of the second die (110), wherein the die pad (112) of the second die (right (110)) is coupled to the first redistribution layer (130), wherein the first redistribution layer (130) couples the second die (right (110)) to the first die (150), wherein the second die (right die (110)) has a first edge and a second edge that is opposite from the first edge, and wherein the first edge is positioned within a footprint of the first die (150) and the second edge is positioned outside the footprint of the first die (150); and a third component (116) coupled to the first redistribution layer (130), the third component (116) entirely within the footprint of the first die (150).  Zhai specification ¶¶ 38-44, 46-48, 51-54.  Zhai does not disclose that the third component is a third die, or that the second die (110) has a solder ball.
Yu Figure 11 discloses a similar package in which semiconductor package (1100), comprising: a mold (102) around a first die (101) and a first via (110), wherein the first via (110) extends through the mold (102) and is adjacent to an edge of the first die (101); a first interconnect structure (106) on a top surface of the mold (102) and first die (101); wherein the first interconnect structure (106); a second die (103-3) having a die pad (103d) on a bottom surface of the second die (103-3), wherein the die pad (103d) of the second die (103-3) is coupled to the first interconnect structure (106), wherein the first interconnect structure (106) couples the second die (103-3) to the first die (101), wherein the second die (103-3) has a first edge and a second edge that is opposite from the first edge, and wherein the first edge is positioned within a footprint of the first die (101) and the second edge is positioned outside the footprint of the first die (101); and a third die (103-2 or 111) coupled to the first interconnect structure (106), the third die (103-2 or 111) entirely within the footprint of the first die (101).  Yu specification ¶¶ 54, 55, 37, 41.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a third die in place of a third component because the modification would have involved a selection of a known design based on its suitability for its intended use.
Chen Figures 1-10, directed to similar subject matter, disclose a second die (60 or 58) having a solder ball (62) coupled to a die pad on a bottom surface of the second die (60 or 58), wherein the solder ball (62) of the second die (58 or 60) is coupled to the first redistribution layer (54).  Chen specification ¶¶ 16- 18.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a solder ball to make the electrical connection to the RDL because the modification would have involved a selection of a known design based on its suitability for its intended use, making an electrical connection between the second die and the RDL.
Regarding claim 6, which depends from claim 1: The combination discloses a third via (Zhai left via (140)) disposed adjacent to a second edge of the first die (Zhai (150)), wherein the second edge is opposite from the edge of the first die (Zhai (150)); the first redistribution layer (Zhai (130)) disposes one or more conductive pads (unnumbered) on corresponding ones of the third via (left (140)) and the top surface of the first die (Zhai (150)); and a fourth die (Zhai left die (110)) having one or more solder balls (Chen (62)) coupled to a corresponding one or more die pads on a bottom surface of the fourth die (Zhai left die (110)), wherein the solder balls (Chen (62)) of the fourth die (Zhai left die (110)) are coupled to corresponding ones of the one or more conductive pads (Zhai (134)) of the first redistribution layer (Zhai (130)), wherein the first redistribution layer (Zhai (130)) couples the fourth die (Zhai left die (110)) to the first die (Zhai (150)), wherein the fourth die (Zhai left die (110)) has a first edge and a second edge that is opposite from the first edge, and wherein the first edge is positioned outside the footprint of the first die (Zhai ((150)) and the second edge is positioned within the footprint of the first die (Zhai (150)).  Zhai specification ¶¶ 38, 42-44; Chen specification ¶ 17.
Claims 19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Chen and Alvarado, or Zhai, Yu, and Chen, and further in view of Ganesan, U.S. Pat. Pub. No. 2016/0260690, Figures 1 and 4.


Ganesan, Figures 1, 4:

    PNG
    media_image25.png
    253
    439
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    590
    396
    media_image26.png
    Greyscale

Regarding claim 19:  Claim 19 requires a semiconductor packaged system, comprising: a substrate on a package substrate; App. No. 15/945,6487 Examiner: Hall, Victoria K. Docket No. AA6053-US 111079-237457Art Unit: 2897a die on the substrate; and a package-on-package (POP) on the package substrate, wherein the POP is defined such that it mirrors the language of claim 1.  As noted above, Chen, Chen and Alvarado, or Zhai, Yu, and Chen disclose the limitations of claim 1 and the rejections of claim 1 using these are incorporated by reference.  However, Chen, Chen and Alvarado, or Zhai, Yu, and Chen are silent as to the remaining limitations of claim 19.  Zhai is directed to a system in package device, Zhai Title, and describes how system in package (SiP) can be integrated in devices to meet the demands of higher integration in products, Zhai specification ¶¶ 4, 5.  Chen, directed to a POP structure, Chen Title, and describes the need to integrate more functional elements such as 3G video elements, WiFi elements, Bluetooth elements, and audio/video elements in products, Chen specification ¶¶ 1, 2.
Ganesan, directed to similar subject matter, see Ganesan specification ¶ 2, discloses in Ganesan Figure 4 a semiconductor packaged system (400), comprising up to three package-on-packages (POPs) (processor (404) and two communication chips (406)) on a package substrate (motherboard (402)), and the package-on-package each can include the design of assembly (100) of Ganesan Figure 1, which discloses a substrate (104 of another POP package) on a package substrate (402); a die (102a of the other POP package) on the substrate (104 of the other POP package).  Ganesan specification ¶¶ 47-53.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use any of Chen, Chen and Alvarado, or Zhai, Yu, and Chen in Ganesan because the modification would have involved a substitution of parts. 
Regarding claim 21, which depends from claim 19: Chen discloses that the footprint of the first die (24) is greater than a footprint of the second die (left (60)).  See Chen Figure 10.  Also, Ganesan discloses a second POP (a third POP from the three disclosed POPs—the processor (404) and the two communication chips (406)) is disposed on the package substrate (motherboard (402)).  Ganesan specification ¶¶ 51, 52.  
Regarding claim 24, which depends from claim 19: Using the Zhai, Yu, and Chen combination with Ganesan, the combination discloses a third via (Zhai left via (140)) disposed adjacent to a second edge of the first die (Zhai (150)), wherein the second edge is opposite from the edge of the first die (Zhai (150)); the first redistribution layer (Zhai (130)) disposes one or more conductive pads (unnumbered) on the third via (left (140)) and the top surface of the first die (Zhai (150)); and a fourth die (Zhai left die (110)) having solder balls (Chen (62)) coupled to one or more die pads on a bottom surface of the fourth die (Zhai left die (110)), wherein the solder balls (Chen (62)) of the fourth die (Zhai left die (110)) are coupled to corresponding ones of the one or more conductive pads (Zhai (134)) of the first redistribution layer (Zhai (130)), wherein the first redistribution layer (Zhai (130)) couples the fourth die (Zhai left die (110)) to the first die (Zhai (150)), wherein the fourth die (Zhai left die (110)) has a first edge and a second edge that is opposite from the first edge, and wherein the first edge is positioned outside the footprint of the first die (Zhai ((150)) and the second edge is positioned within the footprint of the first die (Zhai (150)).  Zhai specification ¶¶ 38, 42-44; Chen specification ¶ 17.
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Alvarado, and Ganesan, and further in view of Lin.
Regarding claim 20, which depends from claim 19: Using the combination of Chen, Alvarado, and Ganesan, the combination discloses a second redistribution layer (42) on a bottom surface of the first die (24); the first redistribution layer (54) includes a under metal bump (UBM) pad (Alvarado, 507) on the conductive pad (505a), wherein the conductive pad (505a) is disposed on the top surface of the first die (Chen, 24); a second via (28) adjacent to the first via (28), wherein the second via (28) extends through the mold (40), the solder ball (62) is on the UBM pad, wherein the second die (left (60)) is coupled to the first via (28), the second via (28), and the conductive pad (505a); and a second solder ball (46) on the second redistribution layer (42).  Chen specification ¶¶ 7-19; Alvarado specification ¶¶ 16, 17.  The combination does not disclose wherein the first redistribution layer (54) includes one or more via conductive pads disposed on at least one of the first via or the second via.
Lin Figure 22c discloses a redistribution layer (428) includes a via conductive pad (428) disposed on a through mold via (424).  Lin specification ¶¶ 144-149.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lin conductive pad in the combination because the Lin conductive pad provides a location for the solder ball to make an electrical contact with the through mold via.  Once combined, the combination discloses the first redistribution layer includes one or more via conductive pads disposed on at least one of the first via and the second via.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897